

117 HR 224 IH: To designate the facility of the United States Postal Service located at 5302 Galveston Road in Houston, Texas, as the “Vanessa Guillén Post Office Building”.
U.S. House of Representatives
2021-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 224IN THE HOUSE OF REPRESENTATIVESJanuary 6, 2021Ms. Garcia of Texas (for herself, Mr. Castro of Texas, Mr. Babin, Mr. Vela, Ms. Johnson of Texas, Ms. Jackson Lee, Mr. Roy, Mr. Veasey, Mr. Taylor, Mr. Williams of Texas, and Mr. Green of Texas) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo designate the facility of the United States Postal Service located at 5302 Galveston Road in Houston, Texas, as the Vanessa Guillén Post Office Building.1.Vanessa Guillén Post Office Building(a)DesignationThe facility of the United States Postal Service located at 5302 Galveston Road in Houston, Texas, shall be known and designated as the Vanessa Guillén Post Office Building.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Vanessa Guillén Post Office Building.